                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


EDWARD D. KOCH,


                   Petitioner,                            8:19CV426


       vs.
                                              MEMORANDUM AND ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, SCOTT
R. FRANCIS, Director; and TAGGERT
BOYD, Warden Lincoln Correctional
Center;


                   Respondents.




      This matter is before the court on preliminary review of Petitioner Edward D.
Koch’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One: Petitioner’s trial counsel was ineffective for failing to
      advise Petitioner of the potential consequence (longer sentences) of
      rejecting the plea agreement offered by the prosecutor.
      Claim Two: Petitioner’s trial counsel was ineffective for failing to
      request a competency evaluation and also because counsel failed to
      advise Petitioner on the defense of insanity.

      Claim Three: Petitioner’s trial counsel was ineffective for failing to
      request a continuance of the sentencing date which was held on the
      anniversary date of the death of the victims.

      Claim Four: Petitioner’s counsel was ineffective for failing to object to
      or move to strike the oral and written statements of non-victims that
      were presented at sentencing in the presentence report or during the
      sentencing hearing because they impacted or potentially impacted the
      sentence imposed by the sentencing judge.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any defenses
to them or whether there are procedural bars that will prevent Petitioner from
obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By January 31, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: January 31, 2020: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:


                                          2
A.   The motion for summary judgment must be accompanied by a
     separate brief, submitted at the time the motion is filed.

B.   The motion for summary judgment must be supported by any
     state court records that are necessary to support the motion.
     Those records must be contained in a separate filing entitled:
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the record
     that are cited in Respondent’s motion and brief. In the event that
     the designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court
     requesting additional documents. Such motion must set forth the
     documents requested and the reasons the documents are relevant
     to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the
     motion is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent must
     file an answer, a designation and a brief that complies with terms
     of this order. (See the following paragraph.) The documents must

                            3
                  be filed no later than 30 days after the denial of the motion for
                  summary judgment. Respondent is warned that failure to file
                  an answer, a designation and a brief in a timely fashion may
                  result in the imposition of sanctions, including Petitioner’s
                  release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By January 31, 2020, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g., Rule
                  5(c)-(d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondent’s brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondent is only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondent’s answer and brief. In the
                  event that the designation of state court records is deemed
                                        4
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the court
                  requesting additional documents. Such motion must set forth the
                  documents requested and the reasons the documents are relevant
                  to the cognizable claims.

            D.    No later than 30 days after Respondent’s brief is filed, Petitioner
                  must file and serve a brief in response. Petitioner must not submit
                  any other documents unless directed to do so by the court.

            E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                  must file and serve a reply brief. In the event that Respondent
                  elects not to file a reply brief, he should inform the court by filing
                  a notice stating that he will not file a reply brief and that the
                  merits of the petition are therefore fully submitted for decision.

            F.    The clerk of the court is directed to set a pro se case management
                  deadline in this case using the following text: March 2, 2020:
                  check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.


      Dated this 17th day of December, 2019.

                                             BY THE COURT:



                                             Senior United States District Judge




                                         5
